Citation Nr: 1233684	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  02-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for a service-connected right hip disability for the period of time from January 1, 2001 to February 24, 2002.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran's active military service extended from August 2000 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for the residuals of a displaced femoral neck fracture of the right hip with surgical pinning and assigned a 10 percent disability rating, effective January 2001.  

The Veteran has consistently asserted that her service-connected right hip disability warranted disability ratings in excess of those assigned.  Her appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of the appeal a series of staged ratings has been assigned for the service-connected right hip disability.  A 60 percent disability rating was assigned from January 1, 2001 to February 24, 2002.  A 100 percent disability rating was assigned related to total right hip replacement surgery, and the resulting recovery period, from February 25, 2002 until June 29, 2003.  A 50 percent rating was assigned from June 30, 2003 to November 28, 2004; a 70 percent disability rating is presently assigned effective from November 29, 2004.

The Veteran initiated claims for additional issues which were adjudicated and appealed during the pendency the appeal involving the disability ratings assigned for the right hip disability.  In May 2008 the Board rendered a decision on the variety of issues on appeal.  In November 2009 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case with respect to the issues involving rating the service-connected right hip disability and the Veteran's claim of inability to have children.  

In September 2010, the Board rendered another decision.  The Veteran again appealed and in December 2011 the Court vacated the Board's decision and remanded the case solely with respect to the issue involving entitlement to an initial disability rating in excess of 60 percent for a service-connected right hip disability for the period of time from January 1, 2001 to February 24, 2002.  The Court affirmed the rest of the Board's September 2010 decision.  Accordingly, the only issue remaining on appeal is entitlement to an initial disability rating in excess of 60 percent for a service-connected right hip disability for the period of time from January 1, 2001 to February 24, 2002.

In the December 2011 Decision, the Court correctly pointed out that the period of time at issue in the appeal, January 1, 2001 to February 24, 2002, was prior to the Veteran's right hip replacement surgery; accordingly, the Board has recharacterized the issue on appeal to accurately reflect the nature of the service-connected right hip disability during the period of time at issue.


FINDING OF FACT

From January 1, 2001 to February 24, 2002, the Veteran's right hip disability more nearly approximated a fracture of the shaft or surgical neck of the femur with nonunion a with loose motion; the right hip disability was not manifested by extremely unfavorable ankylosis of the hip.  


CONCLUSION OF LAW

The criteria for an 80 percent disability rating, and not in excess thereof, for a right hip disability for the period of time from January 1, 2001 to February 24, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5255 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right hip.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

The Veteran's appeal is from the initial disability rating assigned upon the award of service connection for a right hip disability.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

The Veteran was granted service connection for displaced femoral neck fracture, right hip, status post surgical pinning, in an October 2001 rating decision and was assigned a disability rating of 10 percent under Diagnostic Code 5255, effective January 9, 2001.  She subsequently perfected an appeal for this decision.  In April 2002, she underwent a total right hip arthroplasty, after which she was assigned a 100 percent rating.  In a May 2002 rating decision, the RO characterized the service-connected disability as total right hip arthroplasty and granted a staged increased rating for the Veteran's right hip disability under Diagnostic Codes 5054-5255.  The disability rating was increased to 60 percent, effective January 9, 2001; 100 percent, effective February 25, 2002; and 30 percent effective July 1, 2003.  In August 2003, the RO granted an increased rating of 50 percent, effective June 30, 2003, under Diagnostic Codes 5054-5255.  In May 2008, the Board granted an increased rating of 70 percent, effective November 29, 2004, which was implemented in a July 2008 RO rating decision. 

The only issue remaining on appeal is entitlement to an initial disability rating in excess of 60 percent for a service-connected right hip disability for the period of time from January 1, 2001 to February 24, 2002.

Service treatment records reveal that the Veteran incurred a fracture of the right femoral neck in September 2000.  The fracture required surgical treatment with pinning.  A November 2000 service department Medical Evaluation Board report revealed that the Veteran's right hip fracture was healing, but that she would require 6 to 9 months of light duty and rehabilitation.  This report also indicates that right hip arthritis and avascular necrosis were potential complications from the fracture.  

The Veteran separated from active duty in January 2001.  In May 2001, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's history of a right hip fracture with surgical pinning repair during service.  The Veteran reported continued right hip discomfort at rest and while walking.  She reported that she could walk for up to 20 minutes at a time before resting and that she continued to have pain and walk with a limp.  Physical examination of the right hip revealed the presence of the surgical scar, but no tenderness.  Range of motion testing of the right hip revealed:  flexion to 90 degrees; extension to 20 degrees; abduction to 30 degrees; adduction to 10 degrees; external rotation to 60 degrees; and internal rotation to 45 degrees.  The diagnosis was "right hip fracture, status post surgical pinning with chronic pain."  X-ray examination confirmed the fracture and surgical pinning of the right hip.  

In January 2002, a first-time clinical history and physical evaluation of the Veteran was conducted for VA treatment purposes.  She indicated undergoing the prior Compensation and Pension examination but did not indicate any treatment in the intervening time.  The Veteran reported continued gait problems resulting from right hip pain on ambulation.  She reported using a cane and/or crutches up to three months after her right hip surgical pinning.  She reported continued complaints of right hip pain with prolonged sitting, rising from a sitting position, and with prolonged walking.  She reported her pain had become more pronounced in the last few months.  She reported walking with a pronounced limp to avoid weight bearing on her right hip.  Physical examination revealed that the Veteran was very guarded with her right hip movements.  Right hip flexion to "about 15-20 degrees" was the only recorded range of motion and the examiner noted the Veteran "already seemed to be in distress and pain."  She was referred for x-ray examination and additional evaluation by an orthopedic specialist.  

A February 2002 VA orthopedic treatment record reveals that x-ray examination showed that the right femoral head had progressively collapsed since a prior May 2001 x-ray examination.  The assessment was right hip post femoral neck fracture with the development of avascular necrosis.  The treatment plan recommended was right hip replacement surgery which was ultimately conducted in April 2002.  

Pursuant to the December 2011 decision by the Court, the only issue remaining on appeal is entitlement to an initial disability rating in excess of 60 percent for a service-connected right hip disability for the period of time from January 1, 2001 to February 24, 2002.  The Court pointed out that the period of time in question is prior to the Veteran's right hip replacement surgery, and ordered on remand that the Board rate the Veteran's service-connected right hip disability under Diagnostic Code 5255 for the period of time in question.  

The Veteran's service-connected right hip disability is rated at a 60 percent disability rating.  Impairment of the femur is rated under Diagnostic Code 5255.  A 60 percent rating is warranted for fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  An 80 percent rating contemplates fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The 80 percent disability rating is the highest disability rating assignable under this Diagnostic Code.  

The evidence of record reveals that on Compensation and Pension examination in May 2001 the Veteran had slightly limited range of motion of the right hip with complaints of pain and a limp.  By January 2002, the Veteran's surgically repaired right femoral head had progressively collapsed and avascular necrosis had set in resulting in the need for right hip replacement surgery.  Based on the severity of the onset of the symptoms the Board finds that for the period of time from January 1, 2001 to February 24, 2002, the Veteran's service-connected right hip disability more nearly approximated fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture).  Accordingly, an 80 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 is warranted for the period of time from January 1, 2001 to February 24, 2002.  

The Board has considered all other appropriate Diagnostic Codes in the assignment of a disability rating for the right hip disability for the period of time in question.  A 90 percent disability rating may be assigned for extremely unfavorable ankylosis of the hip with the foot not reaching the ground and crutches necessitated under Diagnostic Code 5250.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  This is the only disability rating in excess of 80 percent which can be assigned for a disability of the hip and thigh short of hip replacement prosthesis under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  The evidence of record does not reveal that during the period of time in question that the Veteran had any ankylosis of the hip.  She did not have ankylosis resulting in her foot not reaching the ground and the need for crutches.  

Accordingly the preponderance of the evidence is against the assignment of a disability rating in excess of 80 percent for the service-connected right hip disability for the period of time covered by this appeal.  There is no doubt to be resolved; and disability rating in excess of 80 percent is not warranted.  

Even considering the effects of pain during use and flare-ups, there is no probative evidence that right hip motion is limited to the degree required for a rating higher than 80 percent under such limitation of motion codes (to include any evidence of ankylosis).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's right hip disability.  The competent medical evidence of record from the period under appeal shows that her right disability is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate the hip provide for ratings based on fracture and limitation of motion.  See Diagnostic Code 5255.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

A total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case the Veteran has not alleged that her service-connected right hip disability prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  

While the Veteran's service-connected right hip disability has an impact on her functional capacity, she has not contended that her service-connected right hip disability either singly or jointly prohibit her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her during the period of time in question.  Accordingly, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.

The Veteran's attorney has only contended that the Veteran's right hip disability, during the period of time from January 1, 2001 to February 24, 2002, more nearly approximated the criteria for an 80 percent disability rating under Diagnostic Code 5255.  The attorney has offered no theory, argument, or assertion that during the period of time in question that the Veteran warranted TDIU or an extra-schedular evaluation disability evaluation.  See, 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In conclusion , an 80 percent rating pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5255 is warranted for the period of time from January 1, 2001 to February 24, 2002.  The preponderance of the evidence is against the assignment of a disability rating in excess of 80 percent for the service-connected right hip disability for the period of time covered by this appeal.  There is no doubt to be resolved; and disability rating in excess of 80 percent is not warranted.  


ORDER

An initial disability rating in excess of 80 percent, and not in excess thereof, is granted for the service-connected right hip disability for the period of time from January 1, 2001 to February 24, 2002, subject to the law and regulations governing the payment of monetary awards.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


